Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

INDEMNITY AGREEMENT

 

Between

 

HORIZON OFFSHORE, INC.

 

and

 

DAVID W. SHARP

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

INDEMNITY AGREEMENT
 

 

This Agreement is made as of April 27, 2005 and effective as of April 30, 2005,
by and between Horizon Offshore, Inc., a Delaware corporation (the
"Corporation"), and David W. Sharp ("Indemnitee").

 

In consideration of Indemnitee's continued service after the effective date
hereof, the Corporation and Indemnitee do hereby agree as follows:

 

1.     Agreement to Serve.  Indemnitee shall serve or continue to serve as a
director of the Corporation and any other corporation, subsidiary, partnership,
joint venture or trust or other enterprise of which he is serving at the request
of the Corporation and agrees to serve in that capacity for so long as he is
duly elected or appointed and qualified or until such earlier time as he tenders
his resignation in writing.

 

2.     Definitions.  As used in this Agreement:

 

(a)  The term "Claim" shall mean any threatened, pending or completed claim,
action, suit or proceeding, including appeals, whether civil, criminal,
administrative or investigative and whether made judicially or extra-judicially,
including any action by or in the right of the Corporation or any separate issue
or matter therein, as the context requires.

 

(b)  The term "Determining Body" shall mean (i) those members of the Board of
Directors who do not have a direct or indirect interest in the Claim for which
indemnification is being sought ("Impartial Directors"), if there are at least
two Impartial Directors, or (ii) a committee of at least two directors appointed
by the Board or a duly authorized committee thereof (regardless whether the
directors voting on such appointment are Impartial Directors) and composed of
Impartial Directors or (iii) if there are fewer than two Impartial Directors or
if the Board of Directors or a duly authorized committee thereof so directs
(regardless whether the members thereof are Impartial Directors), independent
legal counsel, which may be the regular outside counsel of the Corporation, as
determined by the Impartial Directors or, if no such directors exist, the full
Board of Directors.

 

(c)  The term "Disbursing Officer" shall mean the Treasurer of the Corporation
or, if the Treasurer has a direct or indirect interest in the Claim for which
indemnification is being sought, any officer who does not have such an interest
and who is designated by the Chairman of the Board to be the Disbursing Officer
with respect to indemnification requests related to the Claim, which designation
shall be made promptly after receipt of the initial request for indemnification
with respect to such Claim.

 

1

 

--------------------------------------------------------------------------------

 

 

(d)  The term "Expenses" shall mean any expenses or costs including, without
limitation, attorney's fees, judgments, punitive or exemplary damages, fines,
excise taxes or amounts paid in settlement. If any of the foregoing amounts paid
on behalf of Indemnitee are not deductible by Indemnitee for federal or state
income tax purposes, the Corporation shall reimburse Indemnitee for any
resulting tax liability with respect thereto by paying to Indemnitee an amount
which, after taking into account taxes on such amount, equals Indemnitee's
incremental tax liability as a result of such expense or cost.

 

3.     Limitation of Liability.  To the fullest extent permitted by the Amended
and Restated Certificate of Incorporation and By-laws of the Corporation (each
as in effect on the date hereof and, if and to the extent such provisions are
amended to permit further limitations, in effect at any time prior to the
determination of liability that would exist but for the provisions of this
Agreement), Indemnitee shall not be liable for breach of his fiduciary duty as a
director.

 

4.     Maintenance of Insurance.   The Corporation currently intends to purchase
policies of insurance that provide insurance protection to its directors,
officers and employees against some liabilities which may be incurred by them on
account of their services to the Corporation. The Corporation may, but shall not
be required to, continue all or part of such insurance in effect. If such
insurance is maintained by the Corporation, the insurance, to the extent of the
coverage it provides, shall be primary and indemnification shall be made
pursuant to this Agreement only to the extent that the director is not
reimbursed pursuant to such insurance coverage. If such insurance is not
maintained by the Corporation, the Indemnitee shall be entitled to
indemnification by the Corporation in accordance with the provisions of this
Agreement.

 

5.     Additional Indemnity.

 

(a)  To the extent any Expenses incurred by Indemnitee are in excess of the
amounts reimbursed or indemnified pursuant to the provisions of Section 4
hereof, the Corporation shall indemnify, defend and hold harmless Indemnitee
against any Expenses actually and reasonably incurred by Indemnitee (as they are
incurred) in connection with any Claim against Indemnitee (whether as a subject
of or party to, or a proposed or threatened subject of or party to, the Claim),
or involving Indemnitee solely as a witness or person required to give evidence,
by reason of Indemnitee's position (i) as a director of the Corporation, (ii) as
a director of any subsidiary of the Corporation or as a fiduciary with respect
to any employee benefit plan of the Corporation, or (iii) as a director,
officer, partner, employee or agent of another corporation, partnership, joint
venture, trust or other for profit or not for profit entity or enterprise, if
such position is or was held at the request of the Corporation, whether relating
to service in such position before or after the effective date of this
Agreement, if (A) the Indemnitee is successful in his defense of the Claim on
the merits or otherwise or (B) the Indemnitee has been found by the Determining
Body to have met the Standard of Conduct (as hereinafter defined); provided that
no indemnification shall be made in respect of any Claim as to which Indemnitee
shall have been adjudicated in a final judgment to be liable for willful or
intentional misconduct in the performance of his duty to the Corporation or to
have obtained an improper personal benefit, unless, and only to the extent that,
a court shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses which the court shall
deem proper.

 

2

 

--------------------------------------------------------------------------------

 

 

(b)  For purposes of this Agreement, the "Standard of Conduct" is met when
conduct by an Indemnitee with respect to which a Claim is asserted was conduct
performed in good faith which Indemnitee reasonably believed to be in, or not
opposed to, the best interest of the Corporation, and, in the case of a Claim
which is a criminal action or proceeding, conduct that the Indemnitee had no
reasonable cause to believe was unlawful. The termination of any Claim by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not meet the Standard of Conduct.

 

(c)  Promptly upon becoming aware of the existence of any Claim as to which
Indemnitee may be indemnified for Expenses and as to which Indemnitee desires to
obtain indemnification, Indemnitee shall notify the Chairman of the Board of the
Corporation, but the failure to promptly notify the Chairman of the Board shall
not relieve the Corporation from any obligation under this Agreement. Upon
receipt of such request, the Chairman of the Board shall promptly advise the
members of the Board of Directors of the request and that the establishment of a
Determining Body with respect to Indemnitee's request for indemnification as to
the Claim will be presented at the next regularly scheduled meeting of the
Board. If a meeting of the Board of Directors is not regularly scheduled within
120 calendar days of the date the Chairman of the Board receives notice of the
Claim, the Chairman of the Board shall cause a special meeting of the Board of
Directors to be called within such period in accordance with the provisions of
the Corporation's By-laws. After the Determining Body has been established, the
Determining Body shall inform the Indemnitee of the constitution of the
Determining Body and Indemnitee shall provide the Determining Body with all
facts relevant to the Claim known to such Indemnitee, and deliver to the
Determining Body all documents relevant to the Claim in Indemnitee's possession.
Before the 60th day after its receipt from the Indemnitee of such information
(the "Determination Date"), together with such additional information as the
Determining Body may reasonably request of Indemnitee prior to such date (the
receipt of which shall not begin a new 60-day period) the Determining Body shall
determine whether or not Indemnitee has met the Standard of Conduct and shall
advise Indemnitee of its determination. If Indemnitee shall have supplied the
Determining Body with all relevant information, including all additional
information reasonably requested by the Determining Body, any failure of the
Determining Body to make a determination by or on the Determination Date as to
whether the Standard of Conduct was met shall be deemed to be a determination
that the Standard of Conduct was met by Indemnitee.

 

(d)  If at any time during the 60-day period ending on the Determination Date,
Indemnitee becomes aware of any relevant facts not theretofore provided by him
to the Determining Body, Indemnitee shall inform the Determining Body of such
facts, unless the Determining Body has obtained such facts from another source.
The provision of such facts to the Determining Body shall not begin a new 60 day
period.

 

(e)  The Determining Body shall have no power to revoke a determination that
Indemnitee met the Standard of Conduct unless Indemnitee (i) submits to the
Determining Body at any time during the 60 days prior to the Determination Date
fraudulent information, (ii) fails to comply with the provisions of Section 4(d)
hereof, or (iii) intentionally fails to submit information or documents relevant
to the Claim reasonably requested by the Determining Body prior to the
Determination Date.

 

3

 

--------------------------------------------------------------------------------

 

 

(f)  In the case of any Claim not involving any threatened or pending criminal
proceeding,

 

(i)  if prior to the Determination Date the Determining Body has affirmatively
made a determination that the Indemnitee met the Standard of Conduct (not
including a determination deemed to have been made by inaction), the Corporation
may, except as otherwise provided below, individually or jointly with any other
indemnifying party similarly notified, assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee (who shall not, except with the
written consent of Indemnitee, be counsel to the Corporation). If the
Corporation assumes the defense of the Claim, it shall notify Indemnitee of such
action and keep Indemnitee informed as to the progress of such defense,
including any proposed settlements, so that Indemnitee may make an informed
decision as to the need for separate counsel. After notice from the Corporation
that it is assuming the defense of the Claim, it will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense other than reasonable
costs of investigation or as otherwise provided below. Indemnitee shall have the
right to employ its own counsel in such action, suit or proceeding but the fees
and expenses of such counsel incurred after such notice from the Corporation of
its assumption of the defense shall be at the expense of Indemnitee unless (A)
the employment of counsel by Indemnitee has been authorized by the Corporation,
(B) Indemnitee shall have concluded reasonably that there may be a conflict of
interest between the Corporation and Indemnitee in the conduct of the defense of
such action or (C) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Corporation. The Corporation shall not
be entitled to assume the defense of any action, suit or proceeding brought by
or in the right of the Company or as to which Indemnitee shall have made the
conclusion provided for in (B) above; and

 

(ii)  the Corporation shall fairly consider any proposals by Indemnitee for
settlement of the Claim. If the Corporation proposes a settlement of the Claim
and such settlement is acceptable to the person asserting the Claim, or the
Corporation believes a settlement proposed by the person asserting the Claim
should be accepted, it shall inform Indemnitee of the terms of such proposed
settlement and shall fix a reasonable date by which Indemnitee shall respond. If
Indemnitee agrees to such terms, he shall execute such documents as shall be
necessary to make final the settlement. If Indemnitee does not agree with such
terms, Indemnitee may proceed with the defense of the Claim in any manner he
chooses, provided that if Indemnitee is not successful on the merits or
otherwise, the Corporation's obligation to indemnify such Indemnitee as to any
Expenses incurred following his disagreement shall be limited to the lesser of
(A) the total Expenses incurred by Indemnitee following his decision not to
agree to such proposed settlement or (B) the amount that the Corporation would
have paid pursuant to the terms of the proposed settlement. If, however, the
proposed settlement would impose upon Indemnitee any requirement to act or
refrain from acting that would materially interfere with the conduct of
Indemnitee's affairs, Indemnitee may refuse such settlement and continue his
defense of the Claim, if he so desires, at the Corporation's expense in
accordance with the terms and conditions of this Agreement without regard to the
limitations imposed by the immediately preceding sentence. In any event, the
Corporation shall not be obligated to indemnify Indemnitee for any amount paid
in a settlement that the Corporation has not approved.

 

 

4

 

--------------------------------------------------------------------------------

 

 

(g)  In the case of any Claim involving a proposed, threatened or pending
criminal proceeding, Indemnitee shall be entitled to conduct the defense of the
Claim with counsel of his choice and to make all decisions with respect thereto;
provided that the Corporation shall not be obliged to indemnify Indemnitee for
any amount paid in settlement of such a Claim unless the Corporation has
approved such settlement.

 

(h)  After notifying the Corporation of the existence of a Claim, Indemnitee may
from time to time request the Corporation to pay the Expenses (other than
judgments, fines, penalties or amounts paid in settlement) that he incurs in
pursuing a defense of the Claim prior to the time that the Determining Body
determines whether the Standard of Conduct has been met. The Disbursing Officer
shall pay to Indemnitee the amount requested (regardless of Indemnitee's
apparent ability to repay such amount) upon receipt of an undertaking by or on
behalf of Indemnitee to repay such amount if it shall ultimately be determined
that he is not entitled to be indemnified by the Corporation under the
circumstances.

 

(i)  After it has been determined that the Standard of Conduct has been met, for
so long as and to the extent that the Corporation is required to indemnify
Indemnitee under this Agreement, the provisions of Section 5(h) shall continue
to apply with respect to Expenses incurred after such time except that (i) no
undertaking shall be required of Indemnitee and (ii) the Disbursing Officer
shall pay to Indemnitee the amount of any fines, penalties or judgments against
him which have become final and for which he is entitled to indemnification
hereunder, and any amount of indemnification ordered to be paid to him by a
court.

 

(j)  Any determination by the Corporation with respect to settlement of a Claim
shall be made by the Determining Body.

 

(k)  All determinations and judgments made by the Determining Body hereunder
shall be made in good faith.

 

(l)  The Corporation and Indemnitee shall keep confidential to the extent
permitted by law and their fiduciary obligations all facts and determinations
provided pursuant to or arising out of the operation of this Agreement and the
Corporation and Indemnitee shall instruct its or his agents and employees to do
likewise.

 

6.     Enforcement.

 

(a)  The rights provided by this Agreement shall be enforceable by Indemnitee in
any court of competent jurisdiction.

 

(b)  If Indemnitee seeks a judicial adjudication of his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Corporation, and shall be indemnified by the Corporation
against, any and all expenses actually and reasonably incurred by him in
connection with such proceeding, but only if he prevails therein. If it shall be
determined that Indemnitee is entitled to receive part but not all of the relief
sought, then the Indemnitee shall be entitled to be reimbursed for all expenses
incurred by him in connection with such judicial adjudication if the amount to
which he is determined to be entitled exceeds 50% of the amount of his claim.
Otherwise, the expenses incurred by Indemnitee in connection with such judicial
adjudication shall be appropriately prorated.

 

5

 

--------------------------------------------------------------------------------

 

 

(c)  In any judicial proceeding described in this Section 6, the Corporation
shall bear the burden of proving that Indemnitee is not entitled to the relief
sought, even if the Determining Body prior to the Determination Date determined
that Indemnitee failed to meet the Standard of Conduct. If prior to the
Determination Date the Determining Body failed to make a determination that
Indemnitee did not meet the Standard of Conduct, it shall not be a defense to
such suit that Indemnitee did not meet the Standard of Conduct.

 

7.     Saving Clause.  If any provision of this Agreement is determined by a
court having jurisdiction over the matter to violate or conflict with applicable
law, the court shall be empowered to modify or reform such provision so that, as
modified or reformed, such provision provides the maximum indemnification
permitted by law and such provision, as so modified or reformed, and the balance
of this Agreement, shall be applied in accordance with their terms. Without
limiting the generality of the foregoing, if any portion of this Agreement shall
be invalidated on any ground, the Corporation shall nevertheless indemnify an
Indemnitee to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by law with respect to that portion that has been invalidated.

 

8.     Non-Exclusivity.  (a)  The indemnification and advancement of Expenses
provided by or granted pursuant to this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee is or may become entitled under any
statute, certificate of incorporation, by-law, authorization of stockholders or
directors, agreement, or otherwise.

 

(b)  It is the intent of the Corporation by this Agreement to indemnify and hold
harmless Indemnitee to the fullest extent permitted by law, so that if
applicable law would permit the Corporation to provide broader indemnification
rights than are currently permitted, the Corporation shall indemnify and hold
harmless Indemnitee to the fullest extent permitted by applicable law
notwithstanding that the other terms of this Agreement would provide for lesser
indemnification.

 

9.     Confidentiality.  The Corporation and Indemnitee shall keep confidential
to the extent permitted by law and their fiduciary obligations all information
and determinations provided pursuant to or arising out of the operations of this
Agreement and the Corporation and Indemnitee shall instruct its or his agents
and employees to do likewise.

 

10.     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.

 

11.     Applicable Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware.

 

12.     Successors and Assigns.  This Agreement shall be binding upon Indemnitee
and upon the Corporation, its successors and assigns, and shall inure to the
benefit of the Indemnitee's heirs, personal representatives, and assigns and to
the benefit of the Corporation, its successors and assigns.

 

6

 

--------------------------------------------------------------------------------

 

 

13.     Amendment.  No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing signed by the
Corporation and Indemnitee. Notwithstanding any amendment, modification,
termination or cancellation of this Agreement or any portion hereof, Indemnitee
shall be entitled to indemnification in accordance with the provisions hereof
with respect to any acts or omissions of Indemnitee which occur prior to such
amendment, modification, termination or cancellation.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the date and year first above written.

 

 

 

HORIZON OFFSHORE, INC.

 

 

 

 

By:

/s/ John Mills

 

 

John Mills

Chairman of the Board

 

 

 

INDEMNITEE

 

 

/s/ David W. Sharp

 

David W. Sharp

 

 

7

 

--------------------------------------------------------------------------------